DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s preliminary amendments filed on 07/06/2020 are acknowledged and entered.

Claims 1-20 were pending.  In the amendment as filed, applicants have amended claim 2; and cancelled claims 3-10.  No claims have been added.  Therefore, claims 1, 2, and 11-20 are currently pending and are under consideration in this Office Action.  Additionally, the present specification was also amended to “include a “Cross Reference to Related Applications” paragraph to reflect national stage status and priority details in accordance with U.S. practice” as stated in the remarks filed on 07/06/2020.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 04/16/2020 has been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the PTO-1449 form.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 1, is drawn to a product.
Group II, claim 2, is drawn to a treatment methodology.
Group III, claims 11-20, are drawn to screening methodology.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups’ I-III lack unity of invention because the groups do not share the same or corresponding technical feature.  Neither Group II nor Group III does not require the product of 4-benzoyl-2-methyphenyl (2-nitrophenoxy) acetate’.  Further, Group II claims the compound/agent of ‘8-(phenylamino)naphthalene-1-sulfonic acid’.  This compound is synonymous with 1-anilinonaphthalene-8-sulfonic acid (see National Center for Biotechnology Information, “PubChem Compound Summary for CID 1369, 8-Anilino-1-naphthalenesulfonic acid” PubChem, Created 2005-03-25, specifically pg. 4, section 2.4.2); where it is taught by Zhang et al. (International Journal of Pharmaceutics, 2016, 513(1-2), pp. 270-279, specifically pg. 272, section 2.5).  Consequently, Groups’ I-III lack unity of invention, and the restriction requirement defined above is proper. 

Election of Species






This application contains claims directed to more than one species for Group II only. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows: 
A single specific type of pharmaceutical composition - Applicants are required to elect a single type of pharmaceutical composition to be examined for the invention of Group II only.  Applicants should identify all the components, ingredients, compounds, and/or active agents by name and structure to yield one distinct type of pharmaceutical composition.  For example, the components, ingredients, compounds, and/or active agents claimed in instant claim 2; and/or disclosed by the instant specification on pages 12-15; and Example 8 on pages 20-21.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 2 and 11.

The species of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large 
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of the species for a type of pharmaceutical composition are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  Here, the compound of ‘4-benzoyl-2-methyphenyl (2-nitrophenoxy) acetate’ (i.e. a structure of
    PNG
    media_image1.png
    207
    494
    media_image1.png
    Greyscale
) and the compound of ‘8-(phenylamino)naphthalene-1-sulfonic acid’ (i.e. a structure of 
    PNG
    media_image2.png
    407
    453
    media_image2.png
    Greyscale
).  These two compounds do not all share a common structure and do not all belong to a recognized class of chemical compounds.  Therefore, the species for a type of pharmaceutical composition lack unity of invention and the species election requirement defined above is proper.

Because the above restriction/election requirement is complex, a telephone call to Applicant to request an oral election was not made. See MPEP § 812.01.

Conclusion
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 1, 2021